DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Objections
Claims 3, 11 and 15 are objected to because of the following informalities: 
Claim 3: “O-rings” in line 4 should be replaced with --O-ring--.
Claim 11: “O-rings” in line 4 should be replaced with --O-ring--.
Claim 15: “A first” in line 2 should be replaced with --a first--.
Claim 15: “shape” in line 12 should be replaced with --shaped--.
Claim 15: “members” in line 13 should be replaced with --member--.
Claim 15: “the a rear” in line 20 should be replaced with --the rear--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “the filter body and the filter body cap are made from with surfaces” in lines 1-2.  It appears that something is missing from this limitation.
Claim 15 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the bottom" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the other end” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the front end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rear end" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the annular groove" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the bottom" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pleated stainless-steel mesh laminate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golan (US 5,972,213) in view of Mehra et al. (US 4,614,585) [hereinafter Mehra] and Smith (US 3,031,082).
	With respect to claim 1, Golan discloses a filter 20, as shown in Fig. 1, having: body 22 (first cup-shaped member) having a first opening and a first connection member on one end, as shown in the figure below, and a liquid outlet portion 42 (the filter 20 may be positioned in the reverse direction, making element 42 an outlet (see col. 2, lines 19-37)) on an end opposite to said one end of the first cup-shaped member 22, as shown in Fig. 1; the first cup-shaped member 22 having a ledge 30 (abutment surface) in the first opening, as shown in Fig. 1; an end cap 24 (second cup-shaped member) having a second opening and a second connection member on one end, as 
 

    PNG
    media_image1.png
    573
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    980
    media_image2.png
    Greyscale

      
	Golan lacks a groove, which is formed in the abutment surface and has a depth; and the second seal member inserted into the groove and having a thickness greater than the depth of the groove.
	Mehra discloses a filtration unit 10, as shown in Fig. 1, having a lower cup-shaped receptacle 12 and an upper open-ended hollow shell 14 for receiving a liquid to be filtered.  A support plate 16 has an upstanding outer rim 17 which surrounds a sheet of filter material 18 and a support pad 19 laid on the support plate 16, as shown in Fig. 2.  Shell 14 has a neck portion 24 (abutment surface) having a groove 32 receiving an upstanding band 44 of a gasket 18, as shown in Fig. 2.  This upstanding band 44 is slightly wider than the groove 32 as to provide an interference fit, as shown in Fig.2.  

	With respect to claims 2 and 16, Golan discloses wherein the liquid filter 20 is a fuel filter (see col. 2, lines 12-16).

	With respect to claim 3, Golan discloses wherein the first cup-shaped member 22 and the second cup-shaped member 24 have round cross-sections, as shown in Fig. 2, the filter element 32 is a disk-shaped filter element, as shown in Fig. 2, the first seal 

	With respect to claim 4, Golan wherein the first connection member is a first thread and the second connection member is a second thread, as shown in Fig.1.

With respect to claims 5 and 12, Golan discloses wherein the disk-shaped filter element 32 has a first end face, a second end face, and a plurality of ribs that extend outward from the first end face and the second end face of the disk-shaped filter element 32 (see col. 1, lines 57-58, filter element 32 is pleated and each pleat has been considered a rib). 

	With respect to claims 6, 13 and 18, Golan discloses wherein the disk-shaped filter element 32 is made from a pleated stainless-steel mesh laminate (see Table 2 of Golan).

	With respect to claims 7-8 and 10, Golan lacks wherein the first thread is an internal thread and the second thread is an external thread.  However, it would have been obvious to one of ordinary skill to provide the first thread as an internal thread and the second thread as an external thread, since a threaded connection will still be provided.



	With respect to claim 11, Golan discloses wherein the filter body 22 and the filter body cap 24 have round cross-sections, as shown in Fig. 2, the filter element 32 is a disk-shaped filter element, as shown in Fig. 2, the first seal member 46 is a first seal O-ring, as shown in Fig. 2, and the second seal member 36 is a second seal O-ring, as shown in Fig. 1 (see col. 2, lines 8-16).

	With respect to claim 14, Golan discloses wherein the filter body 22 and the filter body cap 24 are made with surfaces finished by anodizing, the filter element 32 is made from pleated 304 stainless steel mesh layers having filtering holes of 0.01 mm in diameter (see Table 2 of Golan).

	With respect to claim 15, Golan discloses a filter 20, as shown in Fig. 1, having: a first cup-shaped member 22 of a circular cross-section having on one end a first opening that has a bottom surface and a predetermined diameter, as shown in the figure above, a first fitting 42 on the other end for connecting the first cup-shaped member 22 to a liquid receiver device (see col. 2, lines 12-16, motorcycle), a second opening having a diameter smaller than said predetermined diameter and deepening from the bottom of the first opening toward the first fitting 42, as shown in Fig. 1, and an 
	Golan lacks the second seal O-ring placed into the annular groove, the annular groove having a depth and the second seal O-ring having a cross-section diameter that is greater than the depth of the groove.
Mehra discloses a filtration unit 10, as shown in Fig. 1, having a lower cup-shaped receptacle 12 and an upper open-ended hollow shell 14 for receiving a liquid to be filtered.  A support plate 16 has an upstanding outer rim 17 which surrounds a sheet of filter material 18 and a support pad 19 laid on the support plate 16, as shown in Fig. 2.  Shell 14 has a neck portion 24 (abutment surface) having a groove 32 receiving an upstanding band 44 of a gasket 18, as shown in Fig. 2.  This upstanding band 44 is slightly wider than the groove 32 as to provide an interference fit, as shown in Fig.2.  With this arrangement the gasket 18 is interlocked with the shell 14 and will remain attached to the shell 14 when the shell 14 is broken away and removed from the receptacle 12 (see col. 2, lines 67-68 and col. 3, lines 1-6).  Smith discloses a filtration assembly, as shown in Fig. 1, having housing formed of lower tray 10 and a cover 14 and a sheet of filter material 20 is clamped between the margins of the tray 10 and cover 14, as shown in Fig. 2.  The edge of the cover 14 is formed with an annular 

	With respect to claim 17, Golan discloses wherein the first cup-shaped member 22 is a filter body, the second cup-shaped member 24 is a filter body cap, as shown in Fig. 1.  Golan lacks wherein the first thread is an internal thread and the second thread is an external thread.  However, it would have been obvious to one of ordinary skill to provide the first thread as an internal thread and the second thread as an external thread, since a threaded connection will still be provided.

	With respect to claim 19, Golan discloses wherein the filter body and the filter body cap are made from aluminum with surfaces finished by anodizing, the filter element 32 is made from a pleated stainless steel mesh layers (see Table 2 of Golan).

	With respect to claim 20, Golan discloses wherein the pleated stainless-steel mesh laminate has filtering holes of 0.01 mm in diameter (see Table 2 of Golan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778